Case 2:19-mj-04154-MAH Documenté6 Filed 03/01/19 Page 1 of 1 PagelD: 14

AO 468 (Rev. 04/15) Waiver of a Preliminary Hearing

UNITED STATES DISTRICT COURT

for the

 

 

 

District of New Jersey

United States of America
¥.

Case No. 19-4154
WILLIAM GREEN

Defendant

WAIVER OF A PRELIMINARY HEARING
i understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed

me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.

Date: 3/1/2019 lh Bs
yf

f— Signature of defendant's attorney

Lobek G.54h]

Printed name and bar number of defendant’. ‘3 attorney

  

 

Address defendant 'sfattorney

 

E-mail address oXdejfendani’s attorney

 

“Telephone ee of a ‘5 altorney

FAX numbey of defendant’ 's attorney

 
